On Rehearing
HAMITER, Justice.
The facts of this cause, as well as the events leading up to the filing of the suit, are fully%and accurately set forth in the opinion originally handed down by this *169•court. That opinion discloses also that the questions presented by defendant’s plea of prematurity, which was sustained by the •district court, are: (1) what type of audit ■did the parties to the instant contract contemplate when, by the language of paragraph 9, they provided for a “complete bal.ance sheet audit” and (2) did the audit as made by L. A, Champagne and Company for the defendant constitute the audit intended by such language ?
After further considering the provisions •of the written contract we cannot say with .any degree of certainty just what type of audit was contemplated when reference was made to a “complete balance sheet audit '* * * for the purpose of verifying whether or not the assets sold and pur•chased hereunder and the liabilities assumed by Fashion hereunder are correctly stated in Rosenfield’s balance sheet * * Nor do we find any other clause in the agreement which might explain the ambiguity. Consequently, it is proper and necessary to examine extrinsic evidence in order to determine the true intention of the parties. Gulf Refining Company v. Garrett, 209 La. 674, 25 So.2d 329 (and the cases cited therein) and Rosenthal v. Gauthier, 224 La. 341, 69 So.2d 367.
Incidentally, in Ronaldson v. Moss Watkins, Inc., 13 La.App. 350, 127 So. 467, 470 (discussed in the original opinion herein) a distinction was drawn, based wholly upon testimony given by experts in the field of accounting, between a mere “balance sheet audit” and a “detailed or complete audit”. Also the court, after recognizing such a difference, concluded from the testimony adduced that by the terms of the contract the interested parties contemplated only a balance sheet audit.
In the instant case, however, there was no testimony adduced on the hearing of the sustained plea of prematurity from which we might resolve the ambiguity of the contract under consideration; nor was there any evidence disclosing the method by which L. A. Champagne and Company made its audit for the defendant. This being true we are not now in a position to determine whether the discrepancies designated in such prepared audit were intended to be the subject of arbitration under the terms of the contract.
Under these circumstances we find it necessary to refer the plea of prematurity to the merits and to remand the cause for trial, it to include the introduction of evidence for the purpose of showing the type of audit contemplated by paragraph 9 of the contract and whether the audit made by L. A. Champagne and Company was in keeping with the intendment of the parties. If after trial the district court concludes that such prepared audit was of the type contemplated then the plea of prematurity can and must be sustained and the parties required to arbitrate in accordance with their contractural obligations. If that conclusion is not reached the court shall render such judgment on.the merits as the law and the evidence warrant.
*171For the reasons assigned the judgment appealed from is annulled and set aside, the plea of prematurity is referred to the merits, and the case is remanded for further proceedings according to law and consistent with the views herein expressed. Appellee shall pay the costs of this appeal, and all other costs shall await the final determination of the litigation.
PONDER, J., dissents.